Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

2.	Reissue application 17/086,276 was filed on 10/30/2020 as a reissue of US 10,402,496 B2 issued on 09/03/2019. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
3.	Claims 1-22 are pending.  Claims 21-22 are newly added claims.  This is a broadening reissue.   This action is responsive to the response filed on 05/04/2022.

Reissues

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,402,496 B2 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  the abstract idea of categorizing documents based on features.
The limitations of obtaining primary features, ordering and linking one or more contract documents by primary features, grouping a related portion of the one or more documents by dividing the contract documents into a primary and secondary group, designating a set of the second group as relevant and a second set of the secondary group as non-relevant, changing the designation based on a comparison of the features, and analyzing contents of a grouped portion of the contract documents from each group based on a policy group or clauses, is a process that, under its broadest reasonable interpretation, covers a method of organizing human activity and additionally performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting a “feature database”, nothing in the claim precludes the steps from practically being an organized human activity or being performed in the mind.  The obtaining, ordering, linking, grouping, dividing, designating, and analyzing steps all encompass the user manually categorizing the documents and is also a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by human activity, but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element - updating a features database to store obtained primary features.  The claimed database is recited at a high level of generality and is merely invoked as a tool to store data.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a while does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Similarly, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element (i.e. updating a database) when considered both individually and in combination does not amount to significantly more than the abstract idea because this limitation is well-understood, routine, and conventional activities previously known in the industry and merely using a database to store data does not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beres et al., US 2005/0210040 A1, 09/22/2005 (filed on 03/18/2004) in view of Cormack et al., US 2015/0324451 A1, 11/12/2015 (filed 07/22/2015, continuation of US 9,122,681 filed on 03/15/2013.

Regarding claim 1, Beres discloses a computer implemented method of analyzing contents in one or more contract documents.  See paragraph [0004]-[0024] disclosing organizing and analyzing documents such as mortgages, conveyances, liens, release of mortgages, titles and other documents recorded with a government entity [0002].  These documents are contractual documents as they define rights and obligations of involved parties and changes to those rights and obligations.  See also paragraph [0027] disclosing a document can have a grantor, grantee, third party, etc.
Beres discloses obtaining primary features from the one or more contract documents.  See paragraph [0025]-[0033] disclosing creating organization links defining a relationship between a first document to a second document.  A determination is made that a relationship exists between two documents by applying business rules to the attributes of records associated with the recorded document.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document data, reception number, document type, document category, names associated with the document, document linages, and other applicable attributes.
Beres discloses ordering and linking, by the primary features, the one or more contract documents by updating a features database to store the obtained primary features.  See paragraphs [0025]-[0033] disclosing the linking of contract documents by primary features and paragraphs [0050]-[0055] disclosing ordering the contract documents by attributes.  See also figures 5-7.
Beres discloses grouping, by the primary features, a related portion of the one or more contract documents by: dividing the one or more contract documents into at least a primary group and a secondary group based upon a document type, wherein the primary group comprises a first contract document corresponding to a primary contract document, and the secondary group comprises one or more contract documents corresponding to amendment documents.  See paragraphs [0025]-[0033] disclosing applying business rules to the attributes of records associated with the recorded documents.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names, dollar amounts, document linkages, and other attributes.  In addition to one or more assignment links being defined, one or more positive curing links may be defined.  The positive curing relationship exists when a document cures or releases a mortgage or other type of lien document.  The document is determined to cure another document by examining, the document ordering information.  Links may also be defined between two documents when one of the documents corrects a second document.  Amendment links may be defined between two documents. As referenced in paragraph [0025]-[0027], organization links define relationship from a first document and a second document.  The linkages may be archived, transmitted, or stored for subsequent processes.  
Beres discloses designating a first set of the contract documents of the secondary group as related to the first contract document, based upon a comparison of one or more primary feature values of the first contract document and the contract documents of the secondary group, and a second set of the contract documents of the secondary group as non-related.  See paragraphs [0024]-[0033] disclosing designating documents as related to a first contract document.  See also figure 7 depicting records associated with document 700 as records 501-509 and link 712 which indicates records that do not include a record associated with a document that releases the mortgage.
Beres does not explicitly disclose changing a designation of  one or more contract documents of the second set of contract documents designated as non-related to designated as related to the first contract document, based upon a comparison of one or more primary feature values of the one or more contract documents of the second set and the first set of contract documents of the secondary group previously designated as related to the first contract document.
However, Cormack disclosing classifying electronic information.  In one iteration, a document can be selected from results returned by a keyword search of the document collection or by comparing the documents with an exemplary document.  At a subsequent iteration, a document may be selected using the results returned by a different keyword search of the document collection.  See [0136] disclosing rotating the document selection among a number of different ranking techniques.  Cormack discloses subsequent review and classification by a classification system or user to alter an initial coding decision of marking documents as relevant or non-relevant  (see paragraph [0089] which meets the limitation, changing a designation of one or more contract documents of the second set of contract documents designated as non-related to designated as related to the first contract document, based upon a comparison of one or more primary feature values of the one or more contract documents of the second set and the first set of contract documents of the secondary group previously designated as related to the first contract document;
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Cormack’s teachings within Beres in order to better train the classifiers in identifying which documents are relevant or irrelevant to a related contract and the results would have been predictable because there was a need for an efficient classification system in which relevant and non-relevant documents were accurately identified with minimal human input and feedback.  See “Background of Invention” and paragraph [0017] of Cormack.
Beres discloses analyzing the contents of the grouped related portion of the one or more contract documents comprising at least the first contract document and the contract documents of the secondary group designated as related to the first contract document, based upon at least one policy group comprising clause examples to be compared against clauses in the grouped related portion.  Beres discloses in paragraphs [00234]-[0033] analyzing the contents of the contract documents and a relevant document based on various business rules. See paragraphs [0025]-[0033] disclosing applying business rules to the attributes of records associated with the recorded documents.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names associated with the document (e.g. grantor, grantee, third party, etc), dollar amounts associated with mortgage documents, document linkages noted on the document, document location data, and other attributes.  In addition to one or more assignment links being defined, one or more positive curing links may be defined.  The positive curing relationship exists when a document cures or releases a mortgage or other type of lien document.  The document is determined to cure another document by examining, the document ordering information.  Links may also be defined between two documents when one of the documents corrects a second document.  Amendment links may be defined between two documents. As referenced in paragraph [0025]-[0027], organization links define relationship from a first document and a second document.  The linkages may be archived, transmitted, or stored for subsequent processes.  
Examiner note:  a policy group is defined in the ‘496 patent as a collection of policy groups, where a policy refers to input parameters to be used on clause analysis.
Regarding claim 2, Beres discloses the computer implemented method of claim 1, wherein the primary feature values correspond to reference dates.  See paragraphs [0025]-[0033] disclosing applying business rules to the attributes of records associated with the recorded documents.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names associated with the document (e.g. grantor, grantee, third party, etc), dollar amounts associated with mortgage documents, document linkages noted on the document, document location data, and other attributes.  
Regarding claim 3, Beres discloses the computer implemented method of claim 1, wherein ordering and linking the one or more contract documents by the primary features comprises building a feature space matrix comprising pointers to the primary features in the features database, each pointer identifying a corresponding contract document of the one or more contract documents.  See paragraph [0012][ disclosing the use of Probabilistic Latent Semantic Analysis as a feature engineering method for developing a document information profile.  PLSA is used to statistically analyze word contexts and detect concepts within documents.  The algorithm relies on mathematical operations inovling document-term matrices for estimation.  Thus, Beres discloses it was well known in the art at the time of the invention to build a feature space matrix with pointers to features in a database, each pointer identifying a corresponding contract document of the one or more contract documents.
Regarding claim 4, Beres discloses the computer implemented method of claim 1, wherein a contract document of the secondary group is designated as related to the first contract document of the primary group responsive to a determination that at least one primary feature value of the contract document matches a primary feature of the first contract document. See paragraphs [0025]-[0033] disclosing applying business rules to the attributes of records associated with the recorded documents.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names associated with the document (e.g. grantor, grantee, third party, etc), dollar amounts associated with mortgage documents, document linkages noted on the document, document location data, and other attributes.  In addition to one or more assignment links being defined, one or more positive curing links may be defined.  The positive curing relationship exists when a document cures or releases a mortgage or other type of lien document.  The document is determined to cure another document by examining, the document ordering information.  Links may also be defined between two documents when one of the documents corrects a second document.  Amendment links may be defined between two documents. As referenced in paragraph [0025]-[0027], organization links define relationship from a first document and a second document.  The linkages may be archived, transmitted, or stored for subsequent processes.  
Regarding claim 5, Beres discloses an evaluation of whether a document satisfies a business rule may be made using attributes such as a record date or document date.  See paragraph [0027].  A document may be determined to cure another document by examining the date.  A curing document would be dated the same day or later than the document to be cured.  See paragraph [0030].  For example, the date of a mortgage document may be examined to determine if its associated date is the same or later than the deed date.  A presumptive first mortgage may be the first mortgage date on or after the deed date.  See also paragraphs [0046]-[0051] disclosing considering the date of a document.  Thus, Beres does disclose comparing documents based upon a modification time.  While Beres does not disclose changing the designation of a contract document based upon such a comparison, Cormack discloses changing a designation of a contract document of the secondary group designated as related to the first contract document to not related to the first contract document based upon a comparison of a modification time of the contract document to a modification time of the first contract document.  In one iteration, a document can be selected from results returned by a keyword search of the document collection or by comparing the documents with an exemplary document.  At a subsequent iteration, a document may be selected using the results returned by a different keyword search of the document collection.  See [0136] disclosing rotating the document selection among a number of different ranking techniques.  Cormack discloses subsequent review and classification by a classification system or user to alter an initial coding decision of marking documents as relevant or non-relevant  (see paragraph [0089].  See also paragraphs [0091]-[0094] disclosing that a document information profile may represent the features of a document.  Document features may be found within metadata associated with the document including timestamps and revision history.  The document information profile can be utilized to determine whether the document is relevant or non-relevant to a particular class.  
It would have been obvious to a skilled artisan in the art at the time of the invention to have incorporated Cormack’s teachings within Beres in order to better train the classifiers in identifying which documents are relevant or irrelevant to a related contract and the results would have been predictable.  It would have been obvious to consider the modification date/timestamps as disclosed by both Beres and Cormack in re-designating the contract documents as it allows for better training of the classifiers by eliminating unrelated documents from consideration. Such results would have been predictable because there was a need for an efficient classification system in which relevant and non-relevant documents were accurately identified with minimal human input and feedback.  See “Background of Invention” and paragraph [0017] of Cormack.

Regarding claim 6, Beres discloses comparing one or more primary feature values of contract documents, but does not disclose changing the designation of a second contract document.  However,  Cormack disclosing classifying electronic information.  In one iteration, a document can be selected from results returned by a keyword search of the document collection or by comparing the documents with an exemplary document.  At a subsequent iteration, a document may be selected using the results returned by a different keyword search of the document collection.  See [0136] disclosing rotating the document selection among a number of different ranking techniques.  Cormack discloses subsequent review and classification by a classification system or user to alter an initial coding decision of marking documents as relevant or non-relevant  (see paragraph [0089] which meets the limitation, responsive to changing a designation of a second contract document of the second set of contract documents to be designated as related to the first contract document, comparing one or more primary feature values of the remaining contract documents of the second set and the second contract document designated as related to the first contract document.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Cormack’s teachings within Beres in order to better train the classifiers in identifying which documents are relevant or irrelevant to a related contract and the results would have been predictable because there was a need for an efficient classification system in which relevant and non-relevant documents were accurately identified with minimal human input and feedback.  See “Background of Invention” and paragraph [0017] of Cormack..
Regarding claim 7, Beres discloses wherein analyzing the contents of the grouped related portion of the one or more contract documents based upon at least one policy group comprises: defining an advanced policy group comprising a plurality of policy groups, the plurality of policy groups grouping a plurality of policies, the plurality of policies comprising clause examples to compare against clauses in the grouped related portion; verifying each of the plurality of policy groups to generate, for each policy group, a validity of the policy group; and generating a validity of the advanced policy group by examining the validities of each of the plurality of policy groups.  See paragraphs [00234]-[0033] analyzing the contents of the contract documents and a relevant document based on various business rules. See paragraphs [0025]-[0033] disclosing applying business rules to the attributes of records associated with the recorded documents.  An evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names associated with the document (e.g. grantor, grantee, third party, etc), dollar amounts associated with mortgage documents, document linkages noted on the document, document location data, and other attributes.  In addition to one or more assignment links being defined, one or more positive curing links may be defined.  The positive curing relationship exists when a document cures or releases a mortgage or other type of lien document.  The document is determined to cure another document by examining, the document ordering information.  Links may also be defined between two documents when one of the documents corrects a second document.  Amendment links may be defined between two documents. As referenced in paragraph [0025]-[0027], organization links define relationship from a first document and a second document.  The linkages may be archived, transmitted, or stored for subsequent processes.  
Examiner note:  Column 7 states that the validity of a policy group is based on whether the contracts have a related or similar clause based on a semantic language evaluator and if so, then it is assigned a valid state, otherwise it is assigned an invalid state.  
Thus, Beres’ teachings that an evaluation is made as to whether a document satisfies a business rule by using attributes such as record date, document date, reception number, document type, document category, names associated with the document (e.g. grantor, grantee, third party, etc), dollar amounts associated with mortgage documents, document linkages noted on the document, document location data, and other attributes determines the validity of a policy group.
Claims 8-14 are drawn to the system corresponding to the method of claims 1-7 respectively above.  Accordingly, these claims are rejected under the same rationale used in claims 1-7 above.
Claims 15-20 are drawn to the storage medium storing program code to execute instructions for performing the method of claims 1-5 and 7 respectively above.  Accordingly, these claims are rejected under the same rationale used in claims 1-5 and 7 above.
Claims 21-22 are rejected under the same rationale applied in claims 1 and 7 respectively above. 	Claim 21 is slightly broader than claim 1 in that it eliminates the limitation drawn to the ordering and linking, by the primary features, the contract documents.  


Response to Arguments
10.	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
11.	Regarding the rejections under 35 USC 101, Applicant argues the claims as a whole, integrate the judicial exception into a practical application and amount to significantly more than the alleged abstract idea.  Specifically, Applicant argues int eh present case, the claimed method provides a specific means for grouping and analyzing related contract documents that contain specific steps that are different than that conventionally performed by the human. 
	Examiner disagrees.  The recited limitations that Applicant relies on for establishing that a human could not perform are not different from conventional human performed method.  For examples, dividing one or contract documents into primary and secondary groups…designating a first set of contract documents in the secondary group as related to the first contract document based upon a comparison and a second set of contract documents as non-related, and changing the designation of the one or more contract documents of the second set of contract documents designated as non-related to related based upon a comparison of one or more primary feature values of the second set and the first set of contract documents previously designated as related can all be performed by a human.  These limitations of obtaining primary features, ordering and linking one or more contract documents by primary features, grouping a related portion of the one or more documents by dividing the contract documents into a primary and secondary group, designating a set of the second group as relevant and a second set of the secondary group as non-relevant, changing the designation based on a comparison of the features, and analyzing contents of a grouped portion of the contract documents from each group based on a policy group or clauses, is a process that, under its broadest reasonable interpretation, covers a method of organizing human activity and additionally performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting a “feature database”, nothing in the claim precludes the steps from practically being an organized human activity or being performed in the mind.  The obtaining, ordering, linking, grouping, dividing, designating, and analyzing steps all encompass the user manually categorizing the documents and is also a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by human activity, but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Regarding the argument that the specific elements also improve the ability of the computer to organize, group, and analyze related contract documents and improve the user’s experience of using a computer, it is unclear which limitations the Applicant relies upon to support this argument.  This judicial exception is not integrated into a practical application because the claim only recites one additional element - updating a features database to store obtained primary features.  The claimed database is recited at a high level of generality and is merely invoked as a tool to store data.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a while does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element (i.e. updating a database) when considered both individually and in combination does not amount to significantly more than the abstract idea because this limitation is well-understood, routine, and conventional activities previously known in the industry and merely using a database to store data does not integrate the judicial exception into a practical application.

12.	Regarding the rejections under 35 USC 103 over Beres in view of Cormack of record, Applicant argues the references fail to teach the feature reciting “changing a designation of one or more contract documents of the second set of contract documents designated as non-related to designated as related to the first contract document, based upon a comparison of one or more primary feature values of the one or more contract documents of the second set and first set of contract documents of the secondary group previously designated as related to the first contract document.”  Specifically, Applicant argues Cormack does not teach this element.  
	With respect to the teachings in paragraph [0089], Applicant argues this paragraph simply states subsequent review of a document classification may change, but that this does not teach changing the designation of a secondary contract document previously designated as non-related to a primary document.  
Examiner disagrees.
In paragraph [0089], Cormack discloses “a user 210 may not need to review any initial document sets. For example, a randomly selected subset of documents from document collection 120 may be used to approximate a set of non-relevant documents. This randomly selected set bypasses user determination and coding and is instead coded by classification system 100 of FIG. 1 to be non-relevant (e.g., belonging to class N) and is thus also non-relevant to all subclasses 140 of the classification problem. Subsequent review and classification by classification system 100 or a user 210 may alter this coding decision. In other embodiments, an initial document set may merely be augmented by a random selection of documents from the document collection 120 that are automatically coded by classification system 100 to be non-relevant instead of being reviewed by the user for coding decisions 555.”  
The argument made by the Applicant that changing the designation of a secondary contract document previously designated as non-related to a primary document is not accurate.  Cormack clearly states that first, a set of non-relevant documents is designated and that subsequent review and classification by the system may alter that decision.  This would read on “changing a designation of one or more contract documents of the second set of contract documents designated as non-related to designated as related to the first contract document, based upon a comparison of one or more primary feature values of the one or more contract documents of the second set and first set of contract documents of the secondary group previously designated as related to the first contract document.”  The subsequent classification by the classification system may select a document using a  comparison with a different exemplary document.  See paragraph [0136].
Applicant argues that this portion of Cormack merely discusses selecting which documents to present to a user for learning and does not related to the actual classification of documents at all (which the system attempts to do only after the document is selected).  
Examiner disagrees that this has nothing to do with the classification of the documents.  The active learning systems update classifiers.  The documents are reviewed and classified as relevant or non-relevant by the user and this additional classification system is used to update the classifier and improve the effectiveness of the system.  See paragraph [0131].  See figure 9 and corresponding description in paragraphs [0132]-[0138].  The argument that the iterative classification techniques have nothing to do with classification is not accurate.
In view of the above, the rejections are maintained.

Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992